Appeal by the defendant from a judgment of the Supreme Court, Queens County (Knopf, J.), rendered May 5, 2008, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial as a result of the prosecutor’s misconduct on summation is without merit. Most of the challenged remarks were proper because they constituted either fair comment upon the evidence or a fair response to the defense summation (see People v *791Ashwal, 39 NY2d 105, 109-110 [1976]; People v Nieves, 2 AD3d 539 [2003]; People v Ivory, 307 AD2d 1000, 1001 [2003]). With respect to the remaining challenged remarks, the trial court’s instructions served to ameliorate any prejudicial effect that may have resulted (see People v Barnes, 80 NY2d 867 [1992]; People v Galloway, 54 NY2d 396 [1981]; People v Martinez, 58 AD3d 754, 756 [2009]; People v Ivory, 307 AD2d at 1001; People v Harris, 84 AD2d 63, 104 [1981]). Moreover, any error resulting from the challenged remarks, both individually and cumulatively, was harmless (see People v Crimmins, 36 NY2d 230, 241 [1975]; People v White, 5 AD3d 511, 512 [2004]; People v Ivory, 307 AD2d at 1001; see also People v Hollenquest, 48 AD3d 592, 593 [2008]). Skelos, J.P., Florio, Hall and Austin, JJ., concur.